Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 3, 2019                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158065(75)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
                                                                    SC: 158065
  v                                                                 COA: 333997
                                                                    Mecosta CC: 15-008431-FH;
                                                                      14-008297-FH
  KELLY CHRISTOPHER WARREN,
             Defendant-Appellant.
  _____________________________________/

        On order of the Chief Justice, the motion of the Attorney General to share part of
  defendant-appellant’s allotted time for oral argument is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 3, 2019

                                                                              Clerk